George Tilzer, J.
This is a motion for a temporary injunction restraining defendants from certain acts alleged in the petition. There is no need to state all the facts herein. Suffice it to say that the controversy involves a struggle between two rival unions. Defendants claim, among other things, that the agreement between plaintiff and the other union is a “ sweetheart contract ’ ’ which ignores the legitimate rights and interests of the employees and has for its sole purpose the exploitation of the employees.
There is a presumption of validity and legality which attaches to the contract between plaintiff and Local 298. It appears in the circumstances that the purpose of the defendant Local 140 is to cause the employer to repudiate the existing agreement. Such unlawful objective would not preclude injunctive relief (Wood v. O’Grady, 307 N. Y. 532; Goodwins, Inc. v. Hagedorn, 303 N. Y. 300). "Whether the defendants’ charges concerning the legitimacy of the existing contract can be substantiated are matters which must await the trial. In the meantime, however, the plaintiff is faced with a situation where, if it does yield to the defendants, it will no doubt be the subject of a similar attack by its present contracting union.
The purpose of a temporary injunction is to preserve the status quo until a final determination of the issue. If the struggle herein is confined to the labor unions, the plaintiff will be irreparably harmed unless the present conditions complained of are stopped. On the other hand, defendants will suffer no substantial damages provided an early trial on the issues is held. The motion is therefore granted.
Settle order providing for an immediate trial.